Citation Nr: 0301947	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES


1.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected right shoulder 
acromioclavicular arthrosis.

2.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected surgical scar of 
the right shoulder.

3.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected degenerative 
changes of the lumbar spine with disc bulge at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to October 
1999.

This appeal originates from a July 2000 rating decision in 
which the RO granted service connection for right shoulder 
acromioclavicular arthrosis, assigning a 10 percent 
evaluation, and granted service connection for a surgical 
scar of the right shoulder, assigning a 0 percent evaluation.  
The RO also granted service connection for lumbar spine 
degenerative changes with bulging of annular material at L5-
S1 and assigned a 10 percent evaluation.  The veteran 
submitted a notice of disagreement with the decision in 
September 2000, and a statement of the case was issued in 
October 2000.  The veteran perfected his appeal to the Board 
of Veterans' Appeals (Board) in November 2000.

In addition to the above-noted issues, the veteran also 
appealed the issue of entitlement to service connection for a 
left knee disability which the RO denied in July 2000.  
However, as this issue was subsequently granted by the RO in 
August 2002, and represents a full grant of the benefits 
sought, it is no longer on appeal.

As the veteran has perfected an appeal as to the initial 
ratings assigned for the right shoulder, right shoulder scar 
and lumbar spine, the Board has characterized these issues in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not 
construed as claims for increased ratings).  In connection 
with each claim, the Board will consider the evidence since 
the effective date of the grant of service connection.




REMAND

In the veteran's substantive appeal (VA Form 9) dated in 
November 2000, he requested a hearing before a member of the 
Board at the local RO regarding the issues on appeal.  His 
local representative reiterated this request in written 
statements dated in June 2002 and November 2002, stating that 
he wished to "defer written arguments in lieu of oral 
testimony and arguments to the [Board]."  Also, the 
veteran's national representative made reference to the 
outstanding hearing request in written argument in January 
2003 and advised that the case be remanded so as to afford 
the veteran a hearing.  Despite these requests, it does not 
appear that the veteran has been afforded the opportunity to 
appear at a hearing. 

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing at the 
RO at the earliest available opportunity.  
The veteran and his representative should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2002).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




